DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GORDON CRITTENDON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              Nos. 4D18-2808
                              and 4D18-2969

                         [November 29, 2018]

   Consolidated appeals of order denying rule 3.800 motion from the
Circuit Court for the Nineteenth Judicial Circuit, Indian River County;
Cynthia L. Cox, Judge; L.T. Case Nos. 31-2014-CF-001298A and 31-2015-
CF-000199A.

  Gordon Crittendon, Monticello, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.